OPINION OF COURT
The following is taken verbatim from the opinion.
PER CURIAM.
Under our code of civil procedure, a motion for a new trial is not required to be filed under the circumstances disclosed in this case.
“2. No motion for a new trial is necessary to authorize a reviewing court to review the judgment of the trial court upon a motion to dissolve an attachment, although the weight of evidence is involved.” Stone, Assignee v. Bank, 8 C.C. 636.
_ The same conclusion was announced by a circuit court of another district, the opinion being found in 2 C.C. (N.S.) 554.
We are, therefore, unanimously, of- the opinion that we are not disabled from examining the evidence to see whether the finding of the trial court was properly made.
Judgment entered by the trial court will therefore be reversed, and, there being no evidence to sustain the allegation, the attachment is ordered discharged and the property, levied upon, released.
(Washburn, PJ., Funk, J., and Pardee,' J., concur.)